                      Pamela D. Weiss
                      Blair M. Christensen
                      Assistant Municipal Attorneys
                      Email: courtdocs@muni.org

                                     IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

                                          THIRD JUDICIAL DISTRICT AT ANCHORAGE

                      KELSEY HOWELL, as P.R. for ESTATE OF                )
                      DAN DEMOTT, JR.,                                    )
                                                                          )
                                      Plaintiff(s),                       )
                                                                          )
                      vs.                                                 )
                                                                          )
                      MUNICIPALITY OF ANCHORAGE, LUIS                     )
                      SOTO, and STEVEN E. CHILDERS,                       )
                                                                          )
                                      Defendants.                         )      Case No. 3AN-20-08892 CI
                                                                          )

                                             NOTICE TO SUPERIOR COURT CLERK OF
                                                FILING OF NOTICE OF REMOVAL

                               TO:    Clerk of Trial Courts
                                      Third Judicial District, State of Alaska

                               Pursuant to 28 U.S.C. § 1446, a copy of the Notice of Removal of Action to United

                      Stated District Court is hereby filed with the Clerk of Trial Courts, Third Judicial District

                      for the State of Alaska.




MUNICIPALITY
    OF
ANCHORAGE

 OFFICE OF THE
  MUNICIPAL
  ATTORNEY
  P.O. Box 196650
 Anchorage, Alaska
    99519-6650
Telephone: 343-4545
Facsimile: 343-4550

                            Case 3:20-cv-00301-SLG Document 1-1 Filed 12/04/20 Page 1 of 2
                              Respectfully submitted this 3rd day of December, 2020.


                                                                                  KATHRYN R. VOGEL
                                                                                  Municipal Attorney


                                                                                  By:   s/Pamela D. Weiss &
                                                                                        Blair M. Christensen
                                                                                        Pamela D. Weiss
                                                                                         Alaska Bar No. 0305022
                                                                                        Assistant Municipal Attorney
                                                                                        Blair M. Christensen
                                                                                         Alaska Bar No. 0311088
                                                                                        Assistant Municipal Attorney



                      Certificate of Service
                      I certify that on December 3, 2020, I caused to be mailed
                      a true and correct copy of the foregoing to:

                      Jeff Barber
                      Barber & Associates, LLC
                      540 E. 5th Ave, Suite 250
                      Anchorage, AK 99501
                      Email: jeffb@alaskainjury.com


                      s/ Amber J. Cummings
                      Amber J. Cummings, Legal Secretary
                      Municipal Attorney’s Office




MUNICIPALITY
    OF
ANCHORAGE

 OFFICE OF THE
  MUNICIPAL
  ATTORNEY
  P.O. Box 196650
 Anchorage, Alaska
    99519-6650
Telephone: 343-4545   Notice to Superior Court Clerk of Filing Notice of Removal
Facsimile: 343-4550   Howell, Kelsey (P.R. for DeMott) v. MOA, et al.; Case No. 3AN-20-08892 CI
                      PageCase
                           2 of 2 3:20-cv-00301-SLG Document 1-1 Filed 12/04/20 Page 2 of 2
